Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim  objected to because of the following informalities:  the phrase "an extending direction of a first opening" should instead read “”.  Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  the phrase "having an arc shape in cross section" should instead read "having an arc shape in a vertical cross section". Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation "the upright blade being disposed laterally" should instead read "the plurality of upright blades being disposed laterally".  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the phrase "forming an interior design. . ." should instead read "forming part of the interior design. . .".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the second adjuster comprises upright blades connected to the second rotary shaft in the duct” which renders the claim indefinite because, as written, the structure of the second adjuster is ambiguous in nature. In particular, one of ordinary skill in the art at the time of the claimed invention would find it difficult to determine exactly how a plurality of upright blades, which are disposed in parallel according to their disposition in Figure 2, rotate about a single rotary axis. For the purposes of this rejection, the examiner interprets the limitation as meaning “wherein the second adjuster comprises upright blades connected to a plurality of second rotary shafts,” which support can be found for in Paragraph 0056 of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al (De 102017011497 A1) in view of Terai et al (US 20080146139 A1).
Regarding Claim 1, Steffen et al teaches a vehicle air vent (Figure 1, 1) comprising: 
a duct (Figure 1, 2.0) having a channel therein through which air flows (Paragraph 0011), and having a discharge end through which the air is discharged (Figure 1, inlet into section 2.1, defined by grille 6); 
a first adjuster installed in the duct (Figure 6, 3) so as to be rotatable about a first rotary shaft (Figure 6, shaft disposed on axis 3.0), an extending direction of a first opening through which the air passes (Figure 1, extending direction of the duct about the displayed x-axis) being varied depending on the angle of rotation of the first adjuster (Figure 2, flow path L1 altered by the adjustment of 3); 
a second adjuster installed in the duct (Figure 1, 8) so as to be rotatable about a second rotary shaft orthogonal to the first rotary shaft (Paragraphs 0016 and 0028), an extending direction of a second opening (Figure 4, gaps in duct 2.0 between lamellae 8 extending in the displayed x-axis) through which the air passes being varied depending on the angle of rotation of the second adjuster (Paragraph 0032); 
a third adjuster (Figure 1, 9) rotatable about a third rotary shaft parallel to the first rotary shaft (Figure 1, mutual rotation of 3 and 9 about direction H1 via parallel axes 3.0 and rotation axis of gear 9.0),

Steffen et al does not teach a third adjuster such that the adjuster is installed on the discharge end so as to be rotatable about a third rotary shaft parallel to the first rotary shaft, a third opening being defined between the third adjuster and the duct.
However, Terai et al teaches a third adjuster (Figure 3, assembly of 43 and 71) installed on the discharge end (Figure 7, 30) so as to be rotatable about a third rotary shaft parallel to the first rotary shaft (Figure 3, pivoting of 43 and 80 about the same ventilation direction X, see also paragraph 0059), a third opening being defined between the third adjuster and the duct (Figure 3, openings between duct passage portion 23 and 71).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the third adjuster of Steffen et al to position the adjuster at the vent outlet in view of the teachings of Terai et al to provide a more direct means of flow control to a user.
Regarding Claim 2, Steffen et al in view of Terai et al teaches wherein the first adjuster comprises a blade support (Steffen et al Figure 6, side frame members of 3) connected to the first rotary shaft in the duct (Steffen et al Figure 3, 3.0) while being in contact with a side wall of the duct (Steffen et al Figures 5-6, mating surfaces of the side frame of 3 with duct sections 2.2 and 2.3);
teach an upper blade (Steffen et al Figure 1, upper guide element 3.3) disposed at an upper portion of the blade support (Steffen et al Figure 3, positioning of upper guide element 3.3 inside frame of 3) while being in contact with an upper portion of the duct (Steffen et al Figure 1, mating surfaces of upper guide member with duct side member 2.31); and 
a lower blade (Steffen et al Figure 1, lower guide element 3.3) disposed at a lower portion of the blade support (Steffen et al Figure 3, positioning of lower guide element 3.3 inside frame of 3) while being in contact with a lower portion of the duct (Steffen et al Figure 1, mating surfaces of lower guide member with duct side member 2.32), the first opening being defined between the upper blade and the lower blade (Steffen et al Figure 1, envelope K2 formed between upper and lower members 3.3).
Regarding Claim 3, Steffen et al in view of Terai et al teaches wherein the upper blade comprises: an upper arc portion (see annotated Steffen et al Figure 1 below, on the left) having an arc shape in cross section (Steffen et al Figure 1, arc shape of labelled portion of upper blade 3.3) while being in surface contact with the upper portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the upper arc portion being configured such that its upstream end is kept in contact with the upper portion of the duct with the first opening extending upward (see annotated Steffen et al Figure 3, on the right); and an upper inclined portion (Steffen et al Figure 1, inclined surface opposite labelled upper arc portion) extending rectilinearly beneath the upper arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the bottom surface of 3.3), the upper inclined portion being inclined toward the lower blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).

    PNG
    media_image1.png
    412
    302
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    420
    331
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    388
    300
    media_image3.png
    Greyscale

Regarding Claim 4, Steffen et al in view of Terai et al teaches wherein the lower blade comprises: a lower arc portion (see labelled lower arc portion annotated Steffen et al Figure 1 above, on the left) having an arc shape in cross section (Steffen et al Figure 1, arc shape of labelled portion of lower blade 3.3) while being in surface contact with the lower portion of the duct (Steffen et al Figure 1, mating surfaces of labelled arc portion with wall of arcuate duct section 2.30), the lower arc portion being configured such that its upstream end is kept in 25MOBAJU.307AUScontact with the lower portion of the duct with the first opening extending downward (see annotated Steffen et al Figure 2 on the previous page, center); and a lower inclined portion (Steffen et al Figure 1, inclined surface opposite labelled lower arc portion) extending rectilinearly above the lower arc portion while being in contact with the first opening (Steffen et al Figure 1, rectilinear profile of the upper surface of 3.3), the lower 5inclined portion being inclined toward the upper blade such that a vertical width of the first opening is reduced toward the discharge end (Steffen et al Figure 1, reduction of opening height in the downstream direction).
Regarding Claim 5, Steffen et al in view of Terai et al teaches wherein the 10first adjuster further comprises a guide partition (Steffen et al Figure 1, 3.1) extending in the extending direction of the first opening between the upper blade and the lower blade (Steffen et al Figure 1).
Regarding Claim 6, Steffen et al in view of Terai et al teaches wherein the 15second adjuster comprises upright blades (Steffen et al Figure 6, 8) connected to the second rotary shaft in the duct (Paragraph 0042) and having an upright panel shape (Steffen et al Figure 6, panel shape of blades 8), the upright blade being disposed laterally (Steffen et al Figure 6, blades 8 are disposed in the displayed z-direction).
Regarding Claim 7, Steffen et al in view of Terai et al teaches wherein the 20third adjuster comprises: an extension support (Terai et al Figure 3, 43) connected to the third rotary shaft (Terai et al Figure 6, 47) in the duct and extending laterally on the discharge end (Terai et al Paragraph 0040); and a decoration formed at an end of the extension support (Terai et al Figure 3, 71) and forming an interior design of a vehicle (Terai et al Figure 2, 71 is integral to the interior design of vent unit 15).
Regarding Claim 8, Steffen et al in view of Terai et al teaches wherein the third adjuster further comprises a control knob (Steffen et al Figure 1, 5, see also Terai et al Figure 3, 71) protruding from the extension support to the outside of the discharge end (Steffen et al Figure 4, knob 5 protrudes from outside discharge end defined by grille 6).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Terai et al and in further view of Bazlo et al (US 20070184774 A1) and eFunda (see attached NPL source).
Regarding Claim 9, Steffen et al in view of Terai et al does not teach wherein the interlocking connector comprises: a first gearing coaxially connected to the first rotary shaft; a third gearing coaxially connected to the third rotary shaft and 10rotated in a reverse direction along with the forward rotation of the first gearing; and a second gearing disposed between the first gearing and the third gearing and transmitting the rotational force of the first gearing to the third gearing.
However, Balzo et al teaches a gear drive system for an air distribution system (Figure 1, 24) which comprises: 
a first gearing (Figure 1, 26) coaxially connected to the first rotary shaft (Paragraph 0015); 
a third gearing (Figure 1, 28) coaxially connected to an additional rotary shaft (Paragraph 0015); 
and a second gearing disposed between the first gearing and the third gearing (Figure 1, assembly of 30 and 32) and transmitting the rotational force of the first gearing to the third gearing (Paragraph 0020). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the existing interlocking connector of Steffen et al in view of Terai et al to include a gear train with a first, second, and third gearing in view of the teachings of Balzo et al to provide a means of controlling the first adjuster through the third adjuster via incremental control, improving user control over the adjusters inside the duct.
Steffen et al in view of Terai et al and Balzo et al does not teach a third gearing rotated in a reverse direction along with the forward rotation of the first gearing.
However, eFunda teaches a first gearing (see labelled eFunda figure below), a second gearing (assembly of idler gears in labelled eFunda figure below), and a third gearing (see labelled eFunda figure below), the third gearing 10rotated in a reverse direction along with the forward rotation of the first gearing (opposite rotation of labelled first and third gears in figure below).

    PNG
    media_image4.png
    349
    724
    media_image4.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the gear train of Steffen et al in view of Terai et al and Balzo et al such that the first gearing and the third gearing rotate in opposite directions in view of the teachings of eFunda to create a contoured air flow path that is directed by the first and third adjusters in tandem with one another. 
Regarding Claim 10, Steffen et al in view of Terai et al and in further view of Bazlo et al and eFunda teaches wherein the second gearing (see eFunda labelled figure on the prior page) comprises: a second input gear engaging with the first gearing (see eFunda labelled figure on the prior page) and rotated in the reverse direction along with the forward rotation of the first 20gearing (eFunda labelled figure, opposite rotation of first gearing and second input gear); and a second output gear engaging with the second input gear (see eFunda labelled figure on the prior page) and the third gearing (see eFunda labelled figure on the prior page) and rotated in a forward direction along with the reverse rotation of the second input gear (eFunda labelled figure, rotation of first gearing and second output gear in the same direction).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen et al in view of Terai et al and in further view of Kwak et al (US 20170080781 A1).
Regarding Claim 11, Steffen et al in view of Terai et al does not teach wherein the interlocking connector comprises: a first link bar connected to the first rotary shaft; and a second link bar hinged, at one end thereof, to the third 5adjuster and hinged, at the other end thereof, to the first link bar, the first link bar and the third adjuster being rotated in different directions by the second link bar.
However, Kwak et al teaches wherein an interlocking connector comprises: 
a first link bar (Figure 3, 52) connected to the first rotary shaft (Figure 3, 46); and 
a second link bar (Figure 3, 54) hinged, at one end thereof, to the third 5adjuster (Figure 3, 56) and hinged, at the other end thereof, to the first link bar (Figure 3, mechanical connection of 54 to 52 via pin 57), the first link bar and the third adjuster being rotated in different directions by the second link bar (Figure 4, opposing orientation of 42 and 60, see also Paragraphs 0050-0051).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the interlocking connector of Steffen et al in view of Terai et al to include a plurality of link bars in view of the teachings of Kwak et al to allow for the connector to create a contoured air flow path using both the first and third adjusters as taught by Steffen et al and Terai et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK P YOST/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762